UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1782


PAMELA MELVIN,

                 Plaintiff - Appellant,

          v.

TRACY NAYLOR; GUARDIAN HART MEDICAL CARE,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00486-BO)


Submitted:   October 15, 2015              Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela Melvin, Appellant Pro Se.     Ginger Bagley Hunsucker,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Melvin seeks to appeal the district court’s pretrial

orders denying her motions for a stay, to issue subpoenas, and

to appoint counsel.          This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.    § 1291   (2012),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The orders Melvin seeks to appeal

are     neither    final     orders     nor   appealable     interlocutory      or

collateral orders.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and    legal   contentions     are   adequately    presented      in   the

materials      before   this    court   and   argument     would   not    aid   the

decisional process.



                                                                         DISMISSED




                                         2